DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 07/31/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations “an information system configured to”; “an electronic controller configured to”; “a notification device configured to”; “the notification device configured to”; “a receiver configured to receive”; “monitor configured to monitor”; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “that” coupled with functional language “receive”, “provide”, “monitor”, “award” and “notify”  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 – 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure is adequately described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. At ℙ0024 - an information system (i.e., a sensor system (sensors 26a-26d), receiver/transmitter system 28 and/or a positioning system 30), a warning indicator 32 or system, a tactile vibration system 34, data storage 42, an external notification device 36, an eye tracker 38 and a display 40; p0024 the display 40 and/or  The controller 24 is preferably and electronic controller and includes a microcomputer with a control program that controls the system 12; p0039 - the external notification device 36 can display, in text, a plurality of modes that indicate the state of the vehicle 10. For example, in one mode, as shown in Figure 3, the external notification device 36 can display "TAKING TURN OUT" indicating that the vehicle 10 is pulling over to enable the remote vehicles 14 to pass. However it is noted that a text display is merely an example and any suitable notification can be used, such the sensor system (sensors 26a-26d) can include proximity sensors and optical sensor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9, 11 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (US 20190011917).
	
Claim 1, Kuffner discloses an automated vehicle system, comprising: 
an information system configured to receive information related to an environment of the automated vehicle; 
[see Abst - autonomous driving includes evaluating information about an environment surrounding a vehicle, generating, based on the evaluation of the information about the environment surrounding the vehicle, a driving plan for performing a driving maneuver, and operating vehicle systems in the vehicle to perform the driving maneuver according to the driving plan];


data storage having a predetermined socially acceptable behavior parameter stored therein [see at least Fig 2 and p0062, p0088, p0148 - A system 200 for modeling the traffic behavior of reference objects is shown in FIG. 2. The system 200 supports the operations of a process 300 shown in FIG. 3 that involves using information about reference objects to identify their traffic behavior and generate traffic behavior; the driving plan accounts for different lane positions and traffic rules and, accordingly, may describe a lane offset, for instance, that matches the predominating lane offset associated with the performance of the driving maneuver by the like population of reference vehicles; Also see Fig 9 - the driving behavior of the vehicle 10 matches the predominating driving behavior in all respects, the process 900 returns to operation 902. On the other hand, if the driving behavior of the vehicle 10 is atypical of the predominating driving behavior, or otherwise does not match the predominating driving behavior, in any respect, the vehicle 10, in operations 908-912, prompts the user to implement corrective manual operation of the vehicle 10 under which its driving behavior matches the predominating driving behavior of the like population of reference vehicles];

a notification device configured to present a notification of a course of action based on the determined vehicle behavior [see p0188 -to prompt the user to implement corrective manual operation of the vehicle 10 if its driving behavior is atypical of the predominating driving behavior, the vehicle 10 warns or otherwise alerts the user of this in operation 908. Similarly, in operation 910, if the driving behavior of the vehicle 10 is not atypical of the predominating driving behavior, but otherwise does not match the predominating driving behavior in any respect, the vehicle 10 alerts the user of this to prompt the user to implement corrective operation of the vehicle 10. To further prompt the user to implement corrective operation of the vehicle 10 in either case, optionally, in operation 912, the vehicle 10 may remedially instruct the user how to make the driving behavior of the vehicle 10 match the predominating driving behavior];

Kuffner does not specifically disclose an electronic controller configured to compare the information to the predetermined socially acceptable behavior parameter and determine vehicle behavior based on the information.
However, Kuffner does disclose a control module may be used to operate vehicle systems in the vehicle to perform the driving maneuver according to the driving plan; in operation 1006, the planning/decision making module 94 identifies whether the driving behavior of the oncoming vehicle 1112 matches the predominating driving behavior [see Fig 10].
Further, as part of operation 1006, the planning/decision making module 94 identifies whether the driving maneuvers being performed by the oncoming vehicle 1112 are the same as the driving maneuvers performed by the like population of reference vehicles, as described in the traffic behavior model. Also as part of operation 1006, the planning/decision making module 94 identifies, on an attribute-by-attribute basis, whether the attributes of how the oncoming vehicle 1112 performs the driving maneuvers match corresponding predominating attributes of how the like population of reference vehicles performs the driving maneuvers. For any non-matching attributes of how the oncoming vehicle 1112 performs a driving maneuver, the planning/decision making module 94 may also identify whether they match corresponding atypical attributes of how the like population of reference vehicles performs the driving maneuver. If the driving behavior of the oncoming vehicle 1112 matches the predominating driving behavior in all respects, the process 1000 returns to  On the other hand, if the driving behavior of the oncoming vehicle 1112 is atypical of the predominating driving behavior, or otherwise does not match the predominating driving behavior, in any respect, the vehicle 10, in operations 1008 and 1010, prompts the user to implement defensive manual operation of the vehicle 10 under which the driving behavior of the oncoming vehicle 1112 is addressed.
To prompt the user to implement defensive manual operation of the vehicle 10 if the driving behavior of the oncoming vehicle 1112 is atypical of the predominating driving behavior, the vehicle 10 warns or otherwise alerts the user of this in operation 1008. Similarly, in operation 1010, if the driving behavior of the oncoming vehicle 1112 is not atypical of the predominating driving behavior, but otherwise does not match the predominating driving behavior in any respect, the vehicle 10 alerts the user of this to prompt the user to implement defensive manual operation of the vehicle 10 [see Fig 10 and p0204 – p0208].

Therefore, it would have been obvious to one of ordinary skill in the art to include in Kuffner, an electronic controller configured to compare the information to the predetermined socially acceptable behavior parameter and determine vehicle behavior based on the information, as suggested and taught by Kuffner, which provides a driving plan for performing the driving maneuver under which the driving behavior of the vehicle matches the predominating driving behavior of the like population of reference vehicles.


Claim 2, Kuffner discloses the automated vehicle system according to claim 1, wherein the notification device is configured to display a visual notification on a display [see display 54, at least Fig 11, p0210 – alert to the user with display of information].

Claim 3, Kuffner discloses the automated vehicle system according to claim 1, wherein the notification device is configured to provide auditory information [see at least p0032 - the audio/video system 46 includes components operable to serve as interfaces between users of the vehicle 10 and the vehicle 10 itself. The audio/video system 46 may include components operable to detect mechanical and verbal inputs received from a user of the vehicle 10 and transform those inputs into corresponding input signals. The audio/video system 46 may also include components operable to transform signals, such as signals representing media, into tactile, visual and sound outputs that may be sensed by a user of the vehicle 10. The audio/video system 46 may include, for instance, one or more microphones 50, one or more speakers 52, one or more displays 54 and a projector 56].

Claim 4, Kuffner discloses the automated vehicle system according to claim 1, wherein the course of action is a visual course of action [see at least Fig 8A and p0160 the prospective instructions are issued to the user as outputs 830 at the surface of the windshield 58. Accordingly, the planning/decision making module 94 may generate signals representing the prospective instructions as media transformable into visual outputs].

Claim 5, Kuffner discloses the automated vehicle system according to claim 1, wherein the information system includes a receiver configured to receive transmitted information from a remote vehicle [see p0044 – p0045 -the autonomous support systems may include a vehicle-to-vehicle (V2V) communication system 76 and a telematics system 78. The V2V communication system 76 is operable to establish wireless communication with like V2V communication systems in other vehicles in the environment surrounding the vehicle 10. The V2V communication system 76 wirelessly transmits information about the vehicle 10, including its state and information detected by the sensor system 60 and its sensors, to other vehicles in the environment surrounding the vehicle 10. Similarly, the V2V communication system 76 wirelessly receives the same or similar information about other vehicles in the environment surrounding the vehicle 10 from their like V2V communication systems. The V2V communication system 76 may implement dedicated short range communication (DSRC), for instance, or other kinds of wireless communication].

Claim 6, Kuffner discloses the automated vehicle system according to claim 1, wherein information system includes a sensor configured to detect objects in a vicinity of the automated vehicle [see at least p0055  -the perception module 92 gathers and evaluates information about the vehicle 10, including information detected by the sensor system 60 and its sensors and information about other vehicles communicated from the V2V communication system 76, as well as information sourced from digital maps. In the case of information about the environment surrounding the vehicle 10, the perception module 92 may, as part of its evaluation, identify objects in the environment surrounding 

Claim 7, Kuffner discloses the automated vehicle system according to claim 1, wherein the information system includes a positioning system [see at least p0037 - sensors of the sensor system 60 may include one or more vehicle sensors 62, one or more microphones 64, one or more radar sensors 66, one or more sonar sensors 68, one or more lidar sensors 70, one or more positioning sensors 72 and one or more cameras 74, for example, as well as any other sensors generally available in vehicles].

Claim 9, Kuffner discloses the automated vehicle system according to claim 1, further comprising an external display configured to notify a remote vehicle of the course of action of the automated vehicle [see at least p0030 - The signaling system 40 includes components operable to communicate driving intentions and other notifications to other vehicles and their users. The signaling system 40 may include, for instance, exterior lights such as headlights, a left-turn indicator light, a right-turn indicator light, a brake indicator light, a backup indicator light, taillights and a running light. The stability control system 42 includes components operable to maintain, among other aspects of the stability of the vehicle 10, its proper yaw and pitch, by, for example, actuating brakes and adjusting the power to one, some or all of the wheels powered by other powertrain components to drive the vehicle 10].



Claim 11, Kuffner discloses the method of operating an automated vehicle, comprising: receiving, via an information system, information related to an environment of the automated vehicle [see Abst - autonomous driving includes evaluating information about an environment surrounding a vehicle, generating, based on the evaluation of the information about the environment surrounding the vehicle, a driving plan for performing a driving maneuver, and operating vehicle systems in the vehicle to perform the driving maneuver according to the driving plan];

storing data including a predetermined socially acceptable behavior parameter; [see at least Fig 2 and p0062, p0088, p0148 - A system 200 for modeling the traffic behavior of reference objects is shown in FIG. 2. The system 200 supports the operations of a process 300 shown in FIG. 3 that involves using information about reference objects to identify their traffic behavior and generate traffic behavior; the driving plan accounts for different lane positions and traffic rules and, accordingly, may describe a lane offset, for instance, that matches the predominating lane offset associated with the performance of the driving maneuver by the like population of reference vehicles; Also see Fig 9 - the driving behavior of the vehicle 10 matches the predominating driving behavior in all respects, the process 900 returns to operation 902. On the other hand, if the driving behavior of the vehicle 10 is atypical of the predominating driving behavior, or otherwise does not match the predominating driving behavior, in any respect, the vehicle 10, in operations 908-912, prompts the user to implement corrective manual operation of the vehicle 10 under which its driving behavior matches the predominating driving behavior of the like population of reference vehicles]; and 
notifying with a notification device a course of action based on the determined vehicle behavior [see p0188 - to prompt the user to implement corrective manual operation of the vehicle 10 if its driving behavior is atypical of the predominating driving behavior, the vehicle 10 warns or otherwise alerts the user of this in operation 908. Similarly, in operation 910, if the driving behavior of the vehicle 10 is not atypical of the predominating driving behavior, but otherwise does not match the predominating driving behavior in any respect, the vehicle 10 alerts the user of this to prompt the user to implement corrective operation of the vehicle 10. To further prompt the user to implement corrective operation of the vehicle 10 in either case, optionally, in operation 912, the vehicle 10 may remedially instruct the user how to make the driving behavior of the vehicle 10 match the predominating driving behavior];
Kuffner does not specifically disclose comparing, via an electronic controller, the information to a predetermined socially acceptable behavior parameter stored in data storage; determining with the controller vehicle behavior based on the information.
However, Kuffner does disclose a control module may be used to operate vehicle systems in the vehicle to perform the driving maneuver according to the driving plan; in  [see Fig 10].
Further, as part of operation 1006, the planning/decision making module 94 identifies whether the driving maneuvers being performed by the oncoming vehicle 1112 are the same as the driving maneuvers performed by the like population of reference vehicles, as described in the traffic behavior model. Also as part of operation 1006, the planning/decision making module 94 identifies, on an attribute-by-attribute basis, whether the attributes of how the oncoming vehicle 1112 performs the driving maneuvers match corresponding predominating attributes of how the like population of reference vehicles performs the driving maneuvers. For any non-matching attributes of how the oncoming vehicle 1112 performs a driving maneuver, the planning/decision making module 94 may also identify whether they match corresponding atypical attributes of how the like population of reference vehicles performs the driving maneuver. If the driving behavior of the oncoming vehicle 1112 matches the predominating driving behavior in all respects, the process 1000 returns to operation 1002. On the other hand, if the driving behavior of the oncoming vehicle 1112 is atypical of the predominating driving behavior, or otherwise does not match the predominating driving behavior, in any respect, the vehicle 10, in operations 1008 and 1010, prompts the user to implement defensive manual operation of the vehicle 10 under which the driving behavior of the oncoming vehicle 1112 is addressed.
To prompt the user to implement defensive manual operation of the vehicle 10 if the driving behavior of the oncoming vehicle 1112 is atypical of the predominating driving [see Fig 10 and p0204 – p0208].
Therefore, it would have been obvious to one of ordinary skill in the art to include in Kuffner, comparing, via an electronic controller, the information to a predetermined socially acceptable behavior parameter stored in data storage; determining with the controller vehicle behavior based on the information, as suggested and taught by Kuffner, which provides a driving plan for performing the driving maneuver under which the driving behavior of the vehicle matches the predominating driving behavior of the like population of reference vehicles.

Claim 12, Kuffner discloses the method according to claim 11, wherein the notifying includes displaying a visual notification on a display [see display 54, at least Fig 11, p0210 – alert to the user with display of information].

Claim 13, Kuffner discloses the method according to claim 11, wherein the notifying includes displaying a visual notification or providing an auditory notification [see at least p0032 - the audio/video system 46 includes components operable to serve as interfaces between users of the vehicle 10 and the vehicle 10 itself. The audio/video system 46 may include components operable to detect mechanical and verbal inputs received from a user of the vehicle 10 and transform those The audio/video system 46 may include, for instance, one or more microphones 50, one or more speakers 52, one or more displays 54 and a projector 56].








Claim 14, Kuffner discloses the method according to claim 11, wherein the course of action is a visual course of action [see at least Fig 8A and p0160 the prospective instructions are issued to the user as outputs 830 at the surface of the windshield 58. Accordingly, the planning/decision making module 94 may generate signals representing the prospective instructions as media transformable into visual outputs].

Claim 15, Kuffner discloses the method according to claim 11, wherein the receiving the information includes receiving with a receiver the information transmitted from a remote vehicle [see p0044 – p0045 -the autonomous support systems may include a vehicle-to-vehicle (V2V) communication system 76 and a telematics system 78. The V2V communication system 76 wirelessly transmits information about the vehicle 10, including its state and information detected by the sensor system 60 and its sensors, to other vehicles in the environment surrounding the vehicle 10. Similarly, the V2V communication system 76 wirelessly receives the same or similar information about other vehicles in the environment surrounding the vehicle 10 from their like V2V communication systems. The V2V communication system 76 may implement dedicated short range communication (DSRC), for instance, or other kinds of wireless communication].








Claim 16, Kuffner discloses the method according to claim 11, wherein the receiving the information includes detecting an object in a vicinity of the automated vehicle with a sensor [see at least p0055 -the perception module 92 gathers and evaluates information about the vehicle 10, including information detected by the sensor system 60 and its sensors and information about other vehicles communicated from the 


Claim 17, Kuffner discloses the method according to claim 11, wherein the receiving the information includes receiving position location for a positioning system [see at least p0037 - sensors of the sensor system 60 may include one or more vehicle sensors 62, one or more microphones 64, one or more radar sensors 66, one or more sonar sensors 68, one or more lidar sensors 70, one or more positioning sensors 72 and one or more cameras 74, for example, as well as any other sensors generally available in vehicles].



Claim 19, Kuffner discloses the method according to claim 11, further comprising displaying with an external display the course of action of the automated vehicle [see at least p0030 - The signaling system 40 includes components operable to communicate driving intentions and other notifications to other vehicles and their users. The signaling system 40 may include, for instance, exterior lights such as headlights, a left-turn indicator light, a right-turn indicator light, a brake indicator light, a backup indicator light, taillights and a running light. The stability control system 42 includes components operable to maintain, among other aspects of the stability of the vehicle 10, its proper yaw and pitch, by, for example, actuating brakes and adjusting the power to one, some or all of the wheels powered by other powertrain components to drive the vehicle 10].

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner (US 20190011917) in view of Slusar (US 9390451).

Claim 8, Kuffner discloses the automated vehicle system according to claim 1, but does not specifically disclose further comprising a monitor disposed within the passenger compartment of the automated vehicle, the monitor configured to monitor the viewing direction of an operator of the automated vehicle.
However, Slusar discloses system and methods are disclosed for determining, through vehicle-to-vehicle communication, whether vehicles are involved in autonomous droning. Vehicles sensors 211 and 221 also may include cameras and/or proximity sensors capable of recording additional conditions inside or outside of the vehicles 210 and 220. For example, internal cameras may detect conditions such as the number of the passengers and the types of passengers (e.g. adults, children, teenagers, pets, etc.) in the vehicles, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). Sensors 211 and 221 also may be configured to collect data a driver's movements or the condition of a driver. For example, vehicles 210 and 220 may include sensors that monitor a driver's movements, such as the driver's eye position and/or head position, etc.[see Abst and Col 5, ll. 65 – Col 6, ll. 13].

Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuffner to include further comprising a monitor disposed within the passenger compartment of the automated vehicle, the monitor configured to monitor the viewing direction of an operator of the automated vehicle, as suggested and taught by Slusar, which provides internal computer systems designed to monitor and control vehicle operations, driving conditions, and driving functions for the safety of the drivers and other objects potentially on a collision trajectory. 


Claim 18, Kuffner discloses the method according to claim 11, but does not specifically disclose further comprising monitoring, with a monitor disposed within the passenger compartment of the automated vehicle, the viewing direction of an operator of the automated vehicle.
However, Slusar discloses systems and methods disclosed for determining, through vehicle-to-vehicle communication, whether vehicles are involved in autonomous droning. Vehicles sensors 211 and 221 also may include cameras and/or proximity sensors capable of recording additional conditions inside or outside of the vehicles 210 and 220. For example, internal cameras may detect conditions such as the number of the passengers and the types of passengers (e.g. adults, children, teenagers, pets, etc.) in the vehicles, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle). Sensors 211 and 221 also may be configured to collect data a driver's movements or the condition of a driver. For example, vehicles 210 and 220 may include sensors that monitor a driver's movements, such as the driver's eye position and/or head position, etc [see Abst and Col 5, ll. 65 – Col 6, ll. 13].


Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuffner to include further comprising monitoring, with a monitor disposed within the passenger compartment of the automated vehicle, the viewing direction of an operator of the automated vehicle, as suggested and taught by Slusar, which provides internal computer systems designed to monitor and control vehicle operations, driving conditions, and driving functions for the safety of the drivers and other objects potentially on a collision trajectory.

Claim 10, Kuffner discloses the automated vehicle system according to claim 1, but does not specifically disclose wherein the controller is configured to award an operator of the automated vehicle points for following the course of action.
However, Slusar discloses systems and methods disclosed for determining, through vehicle-to-vehicle communication, whether vehicles are involved in autonomous mobile computing devices 215 and 225 may be used in conjunction with, or in place of, the driving analysis computers 214 and 224; after driving characteristic is determined by the vehicle-based driving analysis computer 214, the characteristic may be transmitted to the server 250, and the driving analysis computer 251 may determine if a driver reward and insurance vehicle property should be updated based on the determined driving characteristic [see at least Fig 2, and Col 11, ll. 63 – Col 12, ll. 20]
Here the Examiner uses point as a reward since the driving characteristic required is completed in both Kuffner and Slusar.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuffner to include wherein the controller is configured to award an operator of the automated vehicle points for following the course of action, as suggested and taught by Slusar, which provides an incentive and a reason for adhering to driving protocols and rules or the road that are acceptable and or norm. 


Claim 20, Kuffner discloses the method according to claim 11, but does not specifically disclose wherein awarding an operator points for following the course of action.
mobile computing devices 215 and 225 may be used in conjunction with, or in place of, the driving analysis computers 214 and 224; after driving characteristic is determined by the vehicle-based driving analysis computer 214, the characteristic may be transmitted to the server 250, and the driving analysis computer 251 may determine if a driver reward and insurance vehicle property should be updated based on the determined driving characteristic [see at least Fig 2, and Col 11, ll. 63 – Col 12, ll. 20]
Here the Examiner uses point as a reward since the driving characteristic required is completed in both Kuffner and Slusar.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuffner to include wherein the controller is configured to award an operator of the automated vehicle points for following the course of action, as suggested and taught by Slusar, which provides an incentive and a reason for adhering to driving protocols and rules or the road that are acceptable and or norm. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Renee M. LaRose/


/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664